Citation Nr: 0734684	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  03-22 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hepatitis C.

(The issue of a rating in excess of 30 percent for 
schizophrenia is the subject of a separate decision.)

REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

N. McElwain, associate counsel




INTRODUCTION

The veteran had active service from February 1968 to April 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2002 by the 
Department of Veterans Affairs (VA) San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO).

The Board notes that the December 2006 Joint Motion for 
Remand appears to raise a claim of service connection for 
hepatitis C secondary to service-connected disabilities.  
This matter is REFERRED to the RO for the appropriate action.


FINDING OF FACT

Hepatitis C was not manifested until many years after 
service, and the competent evidence does not demonstrate that 
the veteran's hepatitis C is causally related to active 
service.


CONCLUSION OF LAW

Hepatitis C was not incurred in service and is not causally 
related to service.  38 U.S.C.A § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In May 2002, the agency of original jurisdiction (AOJ) sent a 
letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Although the 
veteran was not provided with notification of the effective 
date and disability rating regulations specifically for this 
appeal (the Board notes that the veteran was provided a 
general letter of these regulations in June 2006 pursuant to 
a different appeal), because service connection has been 
denied, any question as to the appropriate disability rating 
or effective date is moot, and there can be no failure-to-
notify prejudice to the veteran.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The VA has also done 
everything reasonably possible to assist the veteran with 
respect to his claim for benefits, such as obtaining medical 
records and providing a VA examination.  

The veteran is currently diagnosed with hepatitis C.  See 
August 2001 Mounier records.  The veteran contends that his 
hepatitis C is due to his service.  Service connection may be 
granted for a disability resulting from injury or disease 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  To establish service connection for 
the claimed disorder, there must be medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  

Service medical records do not report any findings of or 
treatment for hepatitis C.  The records do indicate that the 
veteran was treated for viral hepatitis in February 1970, and 
that the hepatitis gradually improved with no complications.  
See February 1970 service medical records.  An August 1970 
post-service VA examination record reports the examiner's 
findings of no liver disease stigmata and a non-palpable 
liver.  The veteran was assessed with history of hepatitis, 
with no pathological residuals found.  In August 2002, a VA 
examination was conducted to determine if there was a link 
between the veteran's hepatitis C and the in-service viral 
hepatitis.  The examiner, upon reviewing the evidence of 
record, opined that the in-service episode of "viral 
hepatitis" was presumably an acute episode of hepatitis B 
based on the evidence of its resolution.  He stated that 
hepatitis B and hepatitis C are caused by different kinds of 
viruses, though transmitted basically by the same means.  The 
examiner believed that the fact that the August 1970 
examination record reported no evidence of hepatitis 
residuals with a normal "SGOT" indicated that the veteran's 
Hepatitis C was not directly related to the hepatitis in 
military service.  The Board finds the 2002 VA examiner's 
opinion highly probative, especially in light of the 
rationale provided and the review of the record.  Although a 
private gastroenterologist does report that "hepatitis C may 
have an initial acute episode" and that "normal liver 
enzymes do not exclude active infection," the 
gastroenterologist does not then apply these findings to the 
case at hand; in other words, he does not offer an opinion as 
to whether the veteran's in-service viral hepatitis was an 
acute episode of hepatitis C.  See December 2002 Mounier 
statement.  Consequently, this statement has limited 
probative value, and the Board finds the service medical 
records do not provide competent evidence that hepatitis C 
was incurred in service.  

The evidence of record also does not competently indicate 
that the veteran's hepatitis C was acquired due to in-service 
risk factors.  Risk factors for hepatitis C include 
intravenous (IV) drug use, blood transfusions before 1992, 
hemodialysis, intranasal cocaine, high-risk sexual activity, 
accidental exposure while a health care worker, and various 
kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  VBA letter 211B (98-110) 
November 30, 1998.  

The veteran has contended that his hepatitis C results from 
in-service IV drug use and promiscuous behavior.  See August 
2001 Mounier record; August 2002 VA examination record.  He 
has also reported that he got tattoos in service.  See August 
2002 VA examination record.  

The evidence of record includes contrasting histories as to 
when the veteran began using drugs and what drugs the veteran 
has used.  The April 1970 separation examination record 
reports the veteran's negative history as to a drug or 
narcotic habit.  A June 1971 VA psychiatric hospitalization 
record also reports the veteran's negative history of drug 
usage, though the veteran's wife reported that the veteran 
used marijuana.  Subsequent psychiatric records dating in 
June 1972, November 1973, and October 1975 report that the 
veteran appeared to be on "non-prescribed medication," and 
the veteran has reported that he was using "pills."  See 
June 1972, November 1973, and October 1975 VA treatment 
records; July 1980 statement.  The veteran denied the use of 
heroin, cocaine, or needle use during the August 2002 VA 
examination, but reported a positive history of intravenous 
drug use to his private gastroenterologist.  See August 2001 
and December 2002 Mounier records.  Previous records also 
report the veteran's history of using heroin, among other 
narcotics, but the records report different dates of onset 
for the usage.  An April 1979 VA psychiatric record reports 
the veteran's history of using marijuana, heroin, and other 
narcotics beginning when he was in Vietnam, but other records 
report the use of heroin and other narcotics before service, 
since age 13.  Compare April 1979 VA psychiatric record with 
April 1981 and April 1982 VA psychiatric records. 

The evidence also provides inconsistent evidence as to when 
the veteran acquired his tattoos.  The veteran has reported 
that he got tattoos on both arms and the back in 1968 with a 
machine.  See August 2002 VA examination record.  The April 
1970 separation examination record does not report any 
findings of tattoos, however, and VA treatment records dating 
in April 1982 and January 1985 only report findings of 1 
tattoo on the veteran's left arm.  It is not until August 
2002 that the veteran is noted to have multiple tattoos.  See 
August 2002 VA examination record.  

Based on the veteran's inconsistent (and therefore not 
credible) histories and the evidence of post-service risk 
factors, it would be speculative to relate the veteran's 
hepatitis C to service.  The evidence indicates that the 
veteran used narcotics, at a minimum, after service, and that 
the veteran acquired tattoos after service.  Although the 
veteran has asserted that his hepatitis C is due to service, 
the veteran, as a layperson, is not competent to comment on 
the presence or etiology of a medical disorder.  Rather, 
medical evidence is needed to that effect.  See Espiritu v. 
Derwinski, 2 Vet. App. 492.  The evidence of record does not 
include any competent evidence of a nexus between hepatitis C 
and service, however.  In fact, the August 2002 VA examiner 
opined that hepatitis C was acquired after separation from 
service.  The Board notes that the veteran has submitted 
statements from his private gastroenterologist which report 
the veteran's histories of in-service risk factors.  The 
gastroenterologist does not express any opinions as to the 
veteran's credibility or even as to whether the hepatitis C 
is related to service.  Instead, the statements merely report 
that the veteran has hepatitis C and has related in-service 
risk factors.  The mere recitation of the veteran's self-
reported lay history does not constitute competent medical 
evidence, however.  LeShore v. Brown, 8 Vet. App. 406 (1996).  

Finally, the Board recognizes that hepatitis C was not 
diagnosable as such until many years after the veteran's 
service.  What is important is that the weight of the medical 
opinion in this case is to the effect that the hepatitis the 
veteran had in service was not C.

As stated above, granting service connection for hepatitis C 
would require resorting to pure speculation or remote 
possibility.  Service connection may not be based on a resort 
to pure speculation or even remote possibility, however.  See 
38 C.F.R. § 3.102.  See also Slater v. Principi, 4 Vet. App. 
43 (1993).  Consequently, service connection must be denied.  

ORDER

Service connection for hepatitis C is denied.  



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


